 POMEROY'S INC.Transportation Lease Service, Inc. and Allied Storesof Penn-Ohio, d/b/a Pomeroy's Inc. and Edwin L.Anderson. Case 4-CA-8063September 19, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn May 31, 1977, Administrative Law Judge PeterE. Donnelly issued the attached Decision in thisproceeding. Thereafter, Respondents filed exceptionsand a supporting brief, and General Counsel filed ananswer to Respondents' exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,tand conclusions of the Administrative LawJudge, to modify his remedy,2and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondents, TransportationLease Service, Inc., and Allied Stores of Penn-Ohio,d/b/a Pomeroy's Inc., Willingboro, New Jersey,their officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder.I Respondents have excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.z In accordance with our decision in Florida Steel Corporation, 231NLRB 651 (1977), we shall apply the current 7-percent rate for periods pnorto August 25, 1977. in which the "adjusted pnme interest rate" as used bythe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.DECISIONSTATEMENT OF THE CASEPETER E. DONNELLY, Administrative Law Judge: Theoriginal charge herein was filed on June 28, 1976, by EdwinL. Anderson, an individual. An amended charge was filedon August 12, 1976, and a complaint thereon was issued bythe General Counsel of the National Labor RelationsBoard on August 30, 1976, alleging that TransportationLease Service, Inc., and Allied Stores of Penn-Ohio, d/b/aPomeroy's Inc., herein called respectively TLS and Pomer-oy, or collectively Respondents, discharged Anderson inviolation of Section 8(aXl I) of the Act. Answers were timelyfiled by TLS and Pomeroy and pursuant to notice ahearing was held before the Administrative Law Judge atPhiladelphia, Pennsylvania, on October 20, 21, and 22 andDecember 6, all in 1976. Briefs, timely filed by GeneralCounsel and Respondents, have been duly considered.FINDINGS OF FACTI. EMPLOYERS' BUSINESSESPomeroy is a corporation operating retail departmentstores in several States including the department storeinvolved in this case at Willingboro, New Jersey. Duringthe past 12 months the Willingboro store had gross volumeof business in excess of $500,000 and received goods valuedin excess of $50,000 directly from sources located outsidethe State of New Jersey. Based upon these facts, I concludethat Pomeroy is an employer within the meaning of Section2(6) and (7) of the Act.TLS is a Pennsylvania corporation with headquarters atNorth Wales, Pennsylvania, where it is engaged in theinterstate and intrastate business of leasing labor to variousfirms. During the past 12 months TLS had a gross volumeof business in excess of $250,000 and, during the sameperiod, received more than $50,000 for services performedoutside Pennsylvania. TLS contends that the Board iswithout jurisdiction as to it, since it leases labor to retailstores and does not meet the Board's retail jurisdictionalstandard, i.e., $500,000 gross volume of business. However,I conclude that the jurisdictional facts, which are conced-ed, are sufficient for the Board to assert jurisdiction andthat TLS is an employer within the meaning of Section 2(6)and (7) of the Act.1. ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that on or about April 30, 1976,1Respondents discharged Anderson because he engaged inconcerted protected activity by protesting working condi-tions on behalf of himself and another employee ofRespondents in violation of Section 8(aX)(l) of the Act.2i All dates refer to 1976 unless otherwise indicated.2 At the hearing General Counsel amended the complaint to allege thatRespondents, through Eugene A. Fink, president of TLS, interrogated anemployee about an investigation being conducted by the Board and impliedthat said employee could lose his job if he gave testimony unfavorable toRespondents, all in violation of Sec. 8(aX 1) of the Act.232 NLRB No. 2195 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Facts1. Joint employersTLS furnishes drivers and helpers to Pomeroy under acontract lease agreement (G.C. Exh. 4). These employeesare hired and paid by TLS who also has the authority todiscipline and discharge them. Pomeroy has the contrac-tual right to reject employees furnished by TLS but, onceemployed, their day-to-day activities are under the controland supervision of Pomeroy and there is little furthercontact with TLS. They report directly to Pomeroy eachday for work and while employed they wear Pomeroyuniforms and work with trucks bearing the Pomeroy name.Occasionally, they perform work which is normally doneby Pomeroy employees. They are furnished employeediscount cards to make discount purchases at Pomeroy.The extent of Pomeroy's control over the work of theseemployees is set out in section 7 of the contract whichprovides:Private Carrier [Pomeroy] at all times will solely andexclusively be responsible for maintaining operationalcontrol, direction, and supervision over said drivers,such control, direction, and supervision including, butnot being limited to scheduling and dispatching of thedrivers, routing instructions, loading and unloadingprocedures, and all other matters relating to the day-to-day private carriage operation of Private Carrier.In addition, Pomeroy is also required by the contract tomaintain certain insurance coverage on the vehicles,assume responsibility for the employees' compliance withFederal and state regulations, and maintain work recordsas required by Federal and state authorities.2. Anderson's discharge3Anderson was hired in September 1974 as a truckdriverhelper by Fink and assigned directly to Pomeroy where hereported to work on a daily basis. His immediatesupervisor was Scott Freeman, warehouse manager forPomeroy. For the last 8 months of his employment, exceptfor the final 3 days, he worked as a helper on the truckdriven by John Juniewicz. For the last 3 days of hisemployment, his driver was Paul Cronmiller. The workinvolved making deliveries of home furnishings to Pomeroycustomers and sometimes delivering merchandise betweenPomeroy stores.Pomeroy utilized two trucks for the drivers and helpersleased from TLS. These trucks usually alternated workdayssince the work was insufficient to utilize two trucks. Thetrucks sometimes worked overtime on a daily basis, butwere not paid overtime except after 40 hours per week. ThisI There is conflicting testimony regarding the discharge allegation andthe alleged coercion. In resolving these conflicts, I have taken intoconsideration the apparent interests of the witnesses. In addition, I haveconsidered the inherent probabilities; the probabilities in light of otherevents; corroboration or lack of it; and consistencies or inconsistencieswithin the testimony of each witness, and between the testimony of each andthat of other witnesses with similar apparent interests. In evaluating thetestimony of each witness, I rely specifically upon his or her demeanor andhave made my findings accordingly. And while apart from considerations ofdemeanor, I have taken into account the above-noted credibility consider-system did not recognize any job seniority factor as to thedriver-helper crews on the two trucks. Anderson becamedissatisfied with this arrangement. He felt that the moresenior crew should work every day to provide a full 40-hour workweek and an opportunity to acquire overtimeover the 40 hours per week.In late 1975, Juniewicz and Anderson discussed thismatter and they agreed that some effort should be made tobring this proposal to the attention of management. Theydecided to approach Fink with the proposal. Andersoncalled Fink about December 1975 and presented hisproposal. Fink referred him to Pomeroy saying that it wasnot his decision.4Fink recalls being called by Anderson,but testified that after explaining the difficulties inAnderson's proposal, he turned him down. For the reasonsnoted above concerning credibility resolutions, I creditAnderson to the effect that he was referred to Pomeroy.Anderson made several more calls to Fink in late 1975and early 1976. On at least one occasion Juniewicz waspresent when Anderson called Fink. Anderson also madehis proposal several times to Freeman, who responded thathe did not have full authority to make such a decision andthat he would speak to his supervisor, Brown, the assistantstore manager. Anderson kept Juniewicz informed of theseconversations.As to the call-in system for calling in sick, the recorddiscloses that the normal starting time for the truck crews is8:30 a.m. In the past, if an employee was sick on aworkday, he was allowed to call in sick on the samemorning he was to report to work. This made it difficult forFink to secure a replacement in timely fashion, whichcreated delivery problems. To obviate this problem, a newprocedure was begun in 1976, "possibly March," accordingto Anderson.5Fink testified that Anderson was remiss in abiding by thenew reporting procedures. Fink testified that he kept arecord of Anderson's latenesses and absences. (Resp. Exh.I) These disclose that for the year of 1976, prior to hisdischarge, Anderson was absent 3 days and late twice. Thelatenesses were not, however, so lengthy as to require areplacement. As to the absences, Fink testified that theywere without notice to him as required by the newprocedures. However, it is undisputed that, as to his finalabsence, proper notice was provided to Fink.With respect to the discharge incident, it appears thatAnderson worked on the truck driven by Cronmiller for thelast 3 days of his employment. On Thursday afternoon,April 29, Anderson was assigned to work on Saturday,May i, by Freeman. Anderson objected to this assignmenton the grounds that since he had changed trucks anddrivers, i.e., from Juniewicz to Cronmiller, he was entitledto work on Friday rather than Saturday, even though hehad worked on Thursday. In other words, despite theations, my failure to detail each of these is not to be deemed a failure on mypart to have fully considered it. Bishop and Malco, Inc., d/b/a Walker's, 159NLRB 1159, 1161(1966).4 This would appear to conform to the contract provision recited abovegiving scheduling authority to Pomeroy.5 Fink testified that the new procedures were begun in the fall of 1975and that it was Freeman who notified Pomeroy lease employees of thechange at that time. Freeman did not testify and so obviously he did notcorroborate this, and I credit the March 1976 date, as testified to byAnderson, as the same time he learned of the charge.96 POMEROY'S INC.system of alternating days with the trucks, he was stillentitled to work on Friday with Saturday as his day off.Cronmiller agreed with Anderson and both expressed theirdissatisfaction to Freeman, whereupon Freeman toldAnderson that if he did not like it, he could "go somewhereelse to work." This response prompted both Anderson andCronmiller to go to Freeman's superior, Mr. Brown.Anderson did the talking, complaining to Brown about theincident and the way Freeman had spoken to him earlier.Brown opined that Freeman's reaction may have been dueto the new responsibilities Brown had given to him.6However, the schedule was not changed and Anderson didnot work on Friday.On Friday, April 30, about 6 p.m., Anderson called thedelivery office at Pomeroy to report sick with the flu. Hespoke to secretary Katherine Crum, telling her that hewould not be in for work on Saturday. Crum asked if hewanted her to get Freeman who was in the warehouse andAnderson said, "No, that's okay; just relay the message tohim." Crum's testimony corroborates Anderson as to thetime and substance of the call.On Monday, May 3, Anderson received a certified letterfrom Fink dated and mailed April 30. The body of theletter reads:We regret to inform you, your services are no longerrequired with our company.Effective May 3, 1976, you will no longer report to theplace of your assignment. [G.C. Exh. 3 and Resp. Exhs.2(a)(b)(c) lAnderson's next regular workday was Tuesday, May 4.After reading the letter, Anderson called Fink to inquireabout his employment status. Fink told him that he was notsupposed to complain to the customer (Pomeroy); that hewas supposed to bring any complaints to him (Fink); andthat Anderson could cost him his contract by complainingto the customers.Fink also testified concerning the discharge incident. Hestated that a couple of days before Anderson wasdischarged on April 30 he was called by Freeman who toldhim that Anderson had told Freeman that if he had to takeFriday off, he was also going to take Saturday off.However, Fink testified that he took no action until Friday,April 30, after Anderson had called in sick.About 3 p.m. on Friday, Cronmiller called Fink at Fink'srequest. According to Cronmiller, Fink inquired about themeeting the previous day in Brown's office, and during thistelephone conversation Cronmiller told Fink that Ander-son had said that he did not want to work on Saturdaybecause of plans that he had made.At 4:30 p.m., "give or take 10 minutes," on April 30,according to Fink, his secretary, Betty Haas, received a callfrom Pomeroy that Anderson would be absent for work onSaturday, May 1.7Haas reported this to Fink who thensent the termination letter of April 30 to Anderson. Fink iscertain that the call was received before 5 p.m. because thepost office closes at 5 p.m. and the certified letter wasmailed on April 30. However, as to the time that Andersoncalled Pomeroy, I credit Anderson's testimony corrobo-rated by Crum, that he called Pomeroy about 5:30 p.m. Inthese circumstances, it would have been impossible forFink to have known that Anderson had called in sick atPomeroy before he sent the May 30 letter discharging him,and I so find.3. 8(a)(1) allegations of coercionJuniewicz testified that about 3 weeks before the hearingin the instant case he was told by Cronmiller to call Fink.He did so and was asked by Fink if he had seen anyonefrom the National Labor Relations Board. Juniewiczdenied this, although it was the truth. Fink told Juniewiczthat he had heard Juniewicz had seen a Board agent, andfurther stated that Pomeroy did not like the "situation" andthat TLS only had a 30-day contract with Pomeroy whichcould be terminated. In a later conversation, Fink askedCronmiller to speak to their lawyer about the case and heagreed.Fink recalls a telephone conversation with Juniewiczconcerning the pending Board matter, wherein Juniewiczexpressed his concern about the security of his job. Finktestified that he told Juniewicz not to argue with theaccounts and that if they had problems to go to himbecause the accounts had a 30-day option to cancel thatcontract without a reason and that they wanted the driversto have their jobs. When asked if this matter would put thejobs of the drivers in jeopardy Fink replied that he did notknow and that anythi.ig could happen. The extent thatthese accounts vary, I credit Juniewicz for the reasonsnoted above.B. Discussions and Analysis1. Joint employersRespondents contend that TLS and Pomeroy are notjoint employers, "inasmuch as governmental regulationsrequire Pomeroy to have complete control over theactivities of the employee with respect to his operation ofthe vehicles in question and his activities in transporta-tion." Such assertions even if correct, do not negate a jointemployer finding as to TLS where, as here, TLS retains thebasic elements of the employer-employee relationship,notably the authority to hire, fire, and discipline. Therecord also supports the joint employer status of Pomeroysince the facts show it especially by the exclusive controlthat Pomeroy exercises as to the employees' daily workactivity. Floyd Epperson (United Dairy Farmers, Inc.), 202NLRB 23 (1973); Manpower, Inc., of Shelby County, 164NLRB 287 (1967). Accordingly, I conclude that TLS andPomeroy are joint employers of the lease drivers andhelpers, including Anderson.2. Anderson's dischargeThe General Counsel contends that Anderson wasdischarged for having engaged in protected concerted6 Brown did not testify.977 Haas did not testify. DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivity; to wit, protesting working conditions on behalf ofhimself and another employee.Respondents, on the other hand, contend that Ander-son's discharge was the result of several absences withoutadvance notice sufficient to enable TLS to obtain areplacement. The only documentary support for thiscontention is a paper reporting to reflect Anderson'slatenesses and absences beginning in April 1975, andending with the date of his discharge. This document doesnot, on its face, disclose that the absences were withoutadequate notice to Fink, although Fink claims that this wasthe case. Indeed Fink concedes that the documents wouldnot reflect to everyone that Anderson was an unsatisfacto-ry employee. Nothing in Fink's testimony or the entirerecord herein satisfies me that his record of absenteeismwas unsatisfactory. Anderson's testimony which I creditwas that he always called in when he was to be absent, inconformity with existing policy. In these circumstances, Icannot conclude that Anderson was discharged for failingto give TLS timely notice of his absences. Indeed, even inconceding the accuracy of Fink's records, and thatAnderson was aware of the new reporting procedures inearly 1976, as testified to by Fink, my conclusion would bethe same, since it strains credulity to believe that Andersonwould have been discharged some 2-1/2 months after hislast failure to give proper notice in circumstances where itis undisputed that he did, in fact, provide timely noticewith the respect to his last absence.Moreover, as I have noted above, Anderson did not callin sick until after the decision to discharge him had beenmade and the discharge letter sent. This supports theconclusion which I adopt that the matter of absenteeismwas not the cause of Anderson's discharge.In evaluating the entire record herein, it is clear to methat Anderson was engaged in protected concerted activity.The dispute was essentially a matter of Anderson's desireto establish a system of crew seniority between the twolease crews. The result of this would have been to providethe senior crew with a full workweek and an opportunityfor overtime in excess of the 40-hour workweek. These arematters directly related to the working conditions ofemployees and efforts to promote them are protectedactivity. It is equally clear to me that Anderson's actionswere concerted. The crew seniority concept was theproduct of discussions between him and Juniewicz.Although it was primarily Anderson who confrontedmanagement with the proposals, it was done after consulta-tion with and the agreement of Juniewicz who was keptadvised by Anderson of the discussions with management.Such activities are concerted as well as protected. Also inprotesting the application of existing scheduling proceduresjust prior to his discharge, Anderson was likewise engagedin protected concerted activity on behalf of himself andCronmiller. Direct personal authorization from otheremployees is not necessary to a finding that activity isconcerted. Carbet Corporation, 191 NLRB 892 (1971);Diagnostic Center Hospital Corp., of Texas, 228 NLRB 1215(1977).Respondents contend, however, that Anderson was notengaged in a protected concerted activity. Fink alludes tothe existence of an unwritten TLS policy which providesthat all complaints be brought to the attention of TLS,rather than brought directly by the lease employee to thecustomer. Respondents contend, as another reason for hisdischarge, that Anderson was discharged for failing toconform to this rule and thus was not engaged in protectedactivity.First, as noted above, TLS and Pomeroy are jointemployers of Anderson. Thus, Anderson, in making hisprotestation to Pomeroy was only protesting to his ownemployer. He was not protesting to Pomeroy as a thirdparty, as Respondents appear to contend.Further, as noted above, Anderson was engaged inprotected concerted activity. Obviously, any TLS policyinhibiting Anderson's freedom to engage in such protectedconcerted activity is proscribed by the Act. Accordingly, itcan be no defense by Respondents in this case to recite aviolation by Anderson when such a policy or regulation isitself invalid.In these circumstances, I conclude that Anderson wasengaged in protected concerted activity and that he wasdischarged for exercising that right in violation of Section8(a)(l) of the Act.3. 8(a)(1) allegation of coercionViewed in its entirety, I am satisfied that Fink'sconversation with Juniewicz constituted unlawful interro-gation and an implied threat of discharge for cooperatingin the Board investigation. Thus, Fink, for no apparentreason, asked Juniewicz if he had seen any Board agentand when Juniewicz denied it, Fink told him that he hadheard that he had done so. This was followed by remarksimplying that Pomeroy did not like this situation, referringto the matter pending with the Board, and noting thatPomeroy could cancel the contract which action wouldcost Juniewicz' his job. Such statements voiced by one ofthe joint employers herein constitutes coercion within themeaning of Section 8(a)(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth in section III,above, occurring in connection with Respondents' opera-tions described in section I, above, have a close andintimate relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondents have engaged in and areengaging in certain unfair labor practices, I shall recom-mend that they cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct. I have found that Respondents discharged Edwin L.Anderson for reasons which offended the provisions ofSection 8(a)( ) of the Act. I shall therefore recommend thatRespondents make him whole for any loss of pay which hemay have suffered as a result of the discriminationpracticed against him. The backpay provided for him shallbe computed in accordance with the Board formula set98 POMEROY'S INC.forth in F. W. Woolworth Company, 90 NLRB 289 (1950),with interest thereon at the rate of 6 percent per annumcomputed as described in Isis Plumbing & Heating Co., 138NLRB 716 (1962).CONCLUSIONS OF LAW1. Respondents TLS and Pomeroy are joint employerswithin the meaning of Section 2(6) and (7) of the Act.2. By interfering with, restraining, and coercing em-ployees in the exercise of the rights guaranteed in Section 7of the Act, Respondents have engaged in and are engagingin unfair labor practices proscribed by Section 8(a)(l) ofthe Act.3. By unlawfully discharging Edwin L. Anderson onApril 30, 1976, Respondents engaged in unfair laborpractices within the meaning of Section 8(a)(I) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, I herebyissue the following recommended:ORDER8The Respondents, Transportation Lease Service, Inc.,and Allied Stores of Penn Ohio, d/b/a Pomeroy's Inc.,their officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discharging or otherwise discriminating against anyemployee for engaging in protected concerted activity.(b) Interrogating or threatening employees in order tointerfere with the rights guaranteed them to engage inprotected concerted activity for their mutual aid orprotection.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action which I find isnecessary to effectuate the policies of the Act:(a) Offer to Edwin L. Anderson immediate and fullreinstatement to his former job or, if it no longer exists, to asubstantially equivalent job, and make him whole for anyloss of pay which he may have suffered as a result of thediscrimination practiced against him in the manner setforth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents for examination and copying, allpayroll records, social security records and reports and allother records necessary to analyze the amounts of backpaydue herein.(c) Post at their respective premises in North Wales,Pennsylvania, and Willingboro, New Jersey, copies of theattached notice marked "Appendix."9Copies of saidnotice on forms provided by the Regional Director forRegion 4, after being duly signed by Respondents'authorized representatives, shall be posted by themimmediately upon receipt thereof, and be maintained bythem for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 4, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.8 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.9 In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or discriminate against anyemployees for engaging in protected concerted activi-ties.WE WILL NOT interrogate or threaten employees inorder to interfere with their rights to engage inprotected concerted activities for their mutual aid orprotection.WE WILL NOT in any other manner, interfere with,restrain, or coerce our employees in the exercise of theirrights guaranteed in Section 7 of the National LaborRelations Act, as amended.WE WILL make Edwin L. Anderson whole for anyloss of pay he may have suffered as a result of ourdiscrimination practiced against him, and WE WILLreinstate him.TRANSPORTATION LEASESERVICE, INC.ALLIED STORES OF PENN-OHIO, D/B/A, POMEROY'SINC.99